EXHIBIT 10.12


maxwellformdirectorca_image1.jpg [maxwellformdirectorca_image1.jpg]
MAXWELL TECHNOLOGIES, INC.
NON-EMPLOYEE DIRECTOR FEE ELECTION


Maxwell Technologies, Inc. (the “Company”) is offering you the opportunity to
make certain elections with respect to the cash compensation you are eligible to
receive as a non-employee member of the Company’s board of directors:
•
Complete Section 1 if you wish to receive your director fees described below in
the form of fully vested restricted stock unit awards.

•
Complete Sections 1 and 3 if you wish to elect a deferred settlement date for
such awards.

You are not obligated to make either election. If no election is made, your
director fees described below will continue to be paid in cash on a quarterly
basis.

--------------------------------------------------------------------------------



To:    Legal Department, Maxwell Technologies, Inc.


From:    ___________________________________ , Director


I hereby irrevocably make the election(s) indicated below with respect to my
non-employee director fees (including, as applicable, any annual retainers for
board and/or committee service, any meeting fees for board and/or committee
service and any other cash compensation payable with respect to my service as a
non-employee director) (collectively, my “Director Fees”) that I would otherwise
receive from the Company, subject to the terms and conditions of the Company’s
2013 Omnibus Equity Incentive Plan and this election. The terms of my election
are as follows:


1.
Director Fees Covered by Election: My election applies to the following portion
of all Director Fees that I may be entitled to receive for the second, third and
fourth quarters of calendar year [Year] (the “Election Period”):

☐ 50%        ☐ 100%
2.
Payment of Director Fees in RSUs. I understand that, in lieu of paying my
Director Fees covered by this election in cash, the Company will award me, on a
quarterly basis, fully vested restricted stock unit (“RSU”) awards subject to
the terms and conditions of the 2013 Omnibus Equity Incentive Plan and the
applicable form of Restricted Stock Unit Agreement. I understand and agree that
the number of vested RSUs, each representing one share of the Company’s common
stock, subject to each award shall be determined by the following formula (with
any resulting fractional share being disregarded):

X=A/B
Where,
“X” is the number of RSUs to be granted pursuant to this election,


Non-Employee Director Fee Election Form
 
1

© 2017 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------




“A” is the amount of quarterly Director Fees deferred pursuant to this election,
and
“B” is the closing price of the Company’s common stock on the date of grant of
the RSU award.
RSU awards will be granted after the close of each fiscal quarter, on the
following dates: February 20th, May 20th, August 20th and November 20th. I
understand that I must remain in service through the applicable quarterly grant
date in order to receive an RSU award. If my service terminates prior to the
date an RSU award is scheduled to be granted pursuant to this election, I
understand that my Director Fees for the prior quarter will be paid, if
applicable at the time elected in Section 3 below, in cash (without interest).
I further understand that the aggregate number of RSUs and other equity awards
granted to me in calendar year [Year], whether pursuant to this election or
otherwise, cannot cover more than 30,000 shares or such other amount as approved
at the 2017 Annual Meeting of Shareholders. To the extent the formula above
would result in the grant of RSUs to me in excess of such limit, my Director
Fees will be paid, if applicable at the time elected in Section 3 below, in cash
(without interest).
3.
Deferred Settlement Election. I hereby make the following election with respect
to settlement of my RSU awards granted pursuant to this election.

My RSU awards granted pursuant to this election will be settled on the earliest
of the events specified in paragraphs (i)-(iii) or (i)-(iv) below, as applicable
(the event described in paragraph (iv) is optional):
(i)
February 20, 20______, (you must specify a calendar year after the Election
Period or the deferral election in this Section 3 will not be effective), or

(ii)
my death, or

(iii)
the occurrence of a Change in Control (as defined in the Company’s 2013 Omnibus
Equity Incentive Plan on the date of this election, provided the transaction
also constitutes a “change in control event” as defined in Treasury Regulation
1.409A-3(i)(5)), or

(iv)
☐ by checking this box, my “separation from service” (as defined in the Income
Tax Regulations under Code Section 409A as in effect on the date of this
election). In general, a “separation from service” will occur when you cease
serving as a member of the Company’s board of directors for any reason not
covered by paragraphs (ii) and (iii) above, unless you continue providing
consulting services to the Company. (You must check the box or a separation from
service will not be a settlement event, however the remainder of the deferral
election in this Section 3 will be effective.)

If the event in paragraph (iii) triggers settlement, my RSU awards will be
settled immediately prior to the effective time of the transaction that
constitutes the Change in Control. Otherwise, my RSU awards will be settled
promptly on or after the date of the earliest event specified above, but in any
event no later than the end of the calendar year in which such event occurs. At
the time of a deferred settlement, one share of the Company’s Common Stock will
be issued for each vested unit. However, the Company retains discretion to
substitute an equivalent amount of cash for each underlying share, determined on
the basis of the Fair Market Value (as defined in the Company’s 2013 Omnibus
Equity Incentive Plan) of the stock at the time an RSU is settled.
4.
Timing of Election. This election must be filed with the Legal Department of the
Company no later than [Month Day, Year]. No election received after this date
will be effective.

5.
Irrevocability of Election. Once the election form has been received by the
Company, the deferral election is irrevocable.



Non-Employee Director Fee Election Form
 
2

© 2017 Maxwell Technologies, Inc. – All rights reserved.

--------------------------------------------------------------------------------




6.
Awards Unfunded. I understand that the Company has not formally funded my RSU
awards to be granted pursuant to this election (or any cash fees covered by this
election) and that I am considered a general unsecured creditor of the Company
with respect to each RSU award granted pursuant to this election (or any cash
fees covered by this election).

7.
Tax Matters. If a deferral election is selected pursuant to Section 3, the RSU
awards (or cash fees) covered by this election will be subject to Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”). The Company has
attempted in good faith to structure this deferral election in a manner that
conforms to the requirements of Code Section 409A(a)(2), (3) and (4), and any
ambiguities herein will be interpreted to so comply with these requirements to
the maximum extent permissible. To the extent the IRS challenges whether this
award in fact complies with Code Section 409A(a)(2), (3) and (4), you will be
fully responsible for any additional taxes, penalties and/or interest that might
apply as a result of any adverse determination resulting from such challenge.
Notwithstanding anything to the contrary in the 2013 Omnibus Equity Incentive
Plan or the applicable Restricted Stock Unit Award Agreement, the Company may
accelerate settlement of the RSU awards covered by this election only in
accordance with Treasury Regulation Section 1.409A-3(j)(4). You are encouraged
to consult a tax advisor (at your own expense) before making a deferral
election.



SIGNATURE
I hereby elect to receive all or a portion of my director fees in the form of
fully vested RSUs and, if Section 3 is properly completed, to defer all or a
portion of my director fees as described in this election. I acknowledge that
this election is irrevocable.
 
 
 
Signature
 
Date
 
 
 



RECEIPT ACKNOWLEDGED:
 
 
 
[Name]
 
Date
 
 
 





Non-Employee Director Fee Election Form
 
3

© 2017 Maxwell Technologies, Inc. – All rights reserved.